Citation Nr: 1413300	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-27 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969 and is a recipient of the Combat Action Ribbon.

This matter is on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified by video conference before the undersigned Veterans Law Judge in June 2013.  A transcript of that hearing is of record.


FINDING OF FACT

The evidence of record does not show that the Veteran has any residuals of an in-service TBI.


CONCLUSION OF LAW

Residuals of a TBI were not incurred in or aggravated by service, are not related to service, and are not currently shown.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter dated March 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the September 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an adequate examination and an obtained adequate opinion in January 2012 concerning the Veteran's claims for residuals of a TBI.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

In service incurrence and causal relationship to service can, in some cases, be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

Service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered chronic under 38 C.F.R. § 3.309(a).  The Veteran's complaints of a personality disorder and aggressiveness are not considered chronic diseases under 38 C.F.R. § 3.309(a), and may not be service connected under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2013). 

Service connection may only be granted for a current disability.  When a claimed condition is not shown, there may be no grant of service connection.  Congress specifically limited entitlement for service-connected disease or injury to cases where the incident resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  38 U.S.C.A. § 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran is claiming entitlement to service connection for symptoms that consist of aggression and a personality change which he asserts is due to a TBI that occurred during active duty.  The Veteran asserts that while he was on active duty in the Republic of Vietnam, he was operating truck that ran over a landmine that exploded.  The Veteran reported that he lost consciousness for 5 to 10 minutes and had a post-incident headache for 3 to 14 days.  The Board notes that the Veteran's service treatment records do not show any complaint for any neurological disorder.  The Veteran's August 1965 enlistment examination is negative for any psychiatric or neurological reports.  Service treatment records also do not show that the Veteran received any treatment for an October 1968 landmine explosion.  A May 1969 discharge data chit reported that the Veteran was diagnosed with a passive aggressive personality disorder.  His August 1969, exit examination reported no complaints or reports of any head pain or psychological issues.  

The Board notes that, although the Veteran's service medical records do not indicate treatment for or a report of the landmine incident, it does show that he received the Combat Infantry Ribbon, which signifies that he engaged in combat with the enemy.  VAOPGCPREC 12-99 (1999), 65 Fed. Reg. 6,257 (2000).  His account of landmine incident during service is credible and consistent with the circumstances of his combat service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  As a combat veteran, the Veteran is entitled to have his statements regarding some events in service accepted.  Accordingly, the Board concedes that the Veteran was subjected to some trauma during service by a landmine blast.  However, the Board finds that service connection is nonetheless not warranted as there is insufficient evidence to support that he has ever experienced a TBI or that the symptoms of which he now complains are related to any such injury.

A March 2010 VA treatment record reported that the Veteran had heard about TBI incidents in the current war and thought he might have had that injury during his active service.  The VA physician ruled out TBI during the Veteran's assessment during that examination.

April 2010, May 2010, and June 2010 VA treatment notes showed that an assessment of the Veteran ruled out residuals of TBI.

A November 2010 VA treatment note shows that the Veteran underwent a CT study of his brain.  A mild mucosal thickening was seen in the left sphenoid sinus.  Other visualized paranasal sinuses were clear.  Atherosclerotic vascular calcifications and bilateral basal ganglia calcifications were shown.  Imagining also showed that there was a mild generalized brain involution change.  The VA neurologist reported that an EEG showed no focal slowing of epileptiform activity.  The final impression of the Veteran was that his brain showed a normal EEG in awake and drowsy states.

A January 2011 VA neurology outpatient note shows that the Veteran was evaluated as having a passive-aggressive personality disorder, aggravated by alcohol.  He was clinically and radiological found to have no residuals of TBI, as his CT and EEG were considered normal.  

In January 2012, the Veteran underwent a VA examination concerning his claim for residuals of TBI.  The VA examiner reviewed the Veteran's claims file and all of the medical evidence of record.  The examiner diagnosed the Veteran as not having or having ever had a TBI or residuals of TBI.  It was noted that the Veteran was exposed to more than three blasts during service.  The examiner noted that the only symptom the Veteran reported due to the landmine explosion was aggressiveness.  The examiner reported that the Veteran showed no history of diabetes mellitus, type II, or thyroid dysfunction.  For the assessment of cognitive impairment and other residuals of TBI portion of the examination, the Veteran was found to have a complaint of mild memory loss.  He also was found to have social interaction that was frequently inappropriate.  He was found to be always oriented to person, time, place, and situation.  His motor activity was found to be normal.  Visual spatial orientation was found to be normal.  The Veteran's subjective symptoms such as occasional headaches and mild anxiety were found to not interfere with work; instrumental activities of daily living; or work, family or other close relationships.  He was found to be able to communicate by spoken  and written language and comprehend spoken and written language.  The Veteran was also evaluated with a normal consciousness level.

The VA examiner reported that the Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to TBI, such as headaches or Meniere's disease.  A mini-mental state examination showed the Veteran had orientation of 10 out of 10, registration 3 out of 3, attention and calculation 5 out of 5, recall 2 out of 3, and language 9 out of 9, for a total score of 29 out of a possible 30.  

The VA examiner opined that the claimed condition of TBI was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner's rationale was based on the Veteran service treatment records that indicated an in-service diagnosis of a personality disorder with poor impulse control.  Also none of the medical records, VA examinations, or imagining studies had diagnosed the Veteran as having a TBI or residuals of a TBI.

A January 2013 VA treatment note shows that an MRI taken of the Veteran's brain showed ventricles that were normal in size and configuration.  Moderately dilated cortical sulci at both hemispheres were noted, particularly the medial and the frontal poles of the temporal lobe at both sides.  No acute abnormalities were noted.  The VA radiologist interpreted the imaging as cortical atrophy to the hemisphere with particular involvement of the temporal lobe which oftentimes represents structural changes involved in dementia.

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of TBI.  While the evidence support the Veteran's contentions that he was subjected to blast trauma during service when his truck hit a landmine, the competent and credible evidence of record shows that he never had and does not have residuals of a TBI.  Medical imagining results and neurological diagnostic testing have shown that he does not have residuals of TBI.  The more recent finding in January 2013 attributed the findings to dementia.

In this case, the Board finds that the most probative evidence of record is the January 2012 VA examination report.  This VA examination consisted of a thorough review of the Veteran's medical history and a detailed examination of the Veteran's cognitive and neurological abilities to conclude that the Veteran does not have residuals of a TBI.  Therefore, the Board finds that the Veteran's claim must be denied.

The Board has considered the Veteran's assertions that his personality disorder and aggressiveness are related to his period of active duty.  The Veteran is competent to testify as to his change of mood during service, which is capable of lay observation, and his testimony in that regard is considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that the Veteran relates his currently diagnosed personality disorder and aggressiveness to service, his assertions are not competent or probative.  As a lay person, the Veteran is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The diagnosis of a TBI is of a medically complex nature and requires medical training which the Veteran has not shown he has.  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective competent medical evidence and opinions, lack sufficient probative value to establish a nexus between his current symptoms and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   The Veteran has not submitted any contrary competent evidence to show that it is at least as likely as not that he has any residuals attributable to a traumatic brain injury.

To the extent that the Veteran may assert that the blast incident in-service caused his passive-aggressive personality disorder, the Board notes that personality disorders are not disorders which are within the meaning of applicable legislation for disability compensation purposes and service connection cannot be granted for a personality disorder.  38 C.F.R. § 3.303(c) (2013).

In sum, the weight of the probative evidence demonstrates that the Veteran's does not have any residuals attributed to a TBI.  As the preponderance of the evidence is therefore against the Veteran's claim for service connection for a TBI, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a traumatic brain injury is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


